DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/25/2020.  

Information Disclosure Statement
The Information Disclosure Statements have been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Objections
Claims 2, 4-8, 10, and 12-15 recite the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration.  The examiner suggests replacing the word “if” with the word “when”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US 2020/0167597 A1 hereinafter Nguyen).

In regards to claim 1, Nguyen discloses a human-computer interaction controlling method, comprising: 
acquiring an environment recognition result around a human-computer interaction interface (see paragraph 0057, sensor can provide an output from which a distance of a user relative to the display device can be determined); 
determining, according to the environment recognition result, an operation mode of a digital human displayed on the human-computer interaction interface, wherein the operation mode comprises at least one of the following: a self-display mode, an active interaction mode, and a wake-up interaction mode (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user); and 
controlling the digital human to output operation corresponding to the operation mode through the human-computer interaction interface (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user).

In regards to claim 2, as recited in claim 1, Nguyen further discloses wherein if the environment recognition result is that a number of users in environment is less than a preset number threshold, the determined operation mode is the self-display mode (see figure 2A and paragraph 0054, when the user is very far away the display displays the first content 212).

In regards to claim 3, as recited in claim 2, Nguyen further discloses wherein before the determining an operation mode of a digital human displayed on the human-computer interaction interface, the method further comprises: duration during which the number of the users is less than the preset number threshold exceeding a setting time (see figure 2A, the user outside the range of the device for some time therefore the number of users is less than the present number threshold exceeding a setting time).

In regards to claim 5, as recited in claim 2, Nguyen further discloses wherein if the operation mode is the self-display mode, the controlling the digital human to output operation corresponding to the operation mode through the human-computer interaction interface, comprises: controlling the digital human to output at least one of greeting information, displaying information, and operation guidance information on the human-computer interaction interface (see figure 2A and paragraph 0055, first content 212).

In regards to claim 6, as recited in claim 1, Nguyen further discloses wherein if the environment recognition result is that a number of users in environment is greater than or equal to a preset number threshold, the determined operation mode is the active interaction mode (see figure 2C and paragraph 0056, third content 216).

In regards to claim 7, as recited in claim 1, Nguyen further discloses wherein if the environment recognition result is that a stay duration of at least one user in environment is greater than a preset time threshold, the determined operation mode is the active interactive mode (see figure 2C and paragraph 0056, when the user is in close proximity to the device content 216 is displayed).

In regards to claim 8, as recited in claim 1, Nguyen further discloses wherein if the environment recognition result is that semantics of at least one user in environment acquired by analysis matches preset wake-up semantics, the determined operation mode is the wake-up interaction mode (see figure 2B and paragraph 0055, when the user gets closer to the device the device displays content 214).

In regards to claim 9, Nguyen discloses a human-computer interaction controlling apparatus, comprising: 
at least one processor (see figure 6, processor(s) 614); and 
a memory communicatively connected to the at least one processor (see figure 6, memory subsystem 625); 
wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, so that the at least one processor is configured to: 
acquire an environment recognition result around a human-computer interaction interface (see paragraph 0057, sensor can provide an output from which a distance of a user relative to the display device can be determined);  
determine, according to the environment recognition result, an operation mode of a digital human displayed on the human-computer interaction interface, wherein the operation mode comprises at least one of the following: a self-display mode, an active interaction mode, and a wake-up interaction mode (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user); and 
control the digital human to output operation corresponding to the operation mode through the human-computer interaction interface (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user).

In regards to claim 10, as recited in claim 9, Nguyen further discloses wherein if the environment recognition result is that a number of users in environment is less than a preset number threshold, the determined operation mode is the self-display mode (see figure 2A and paragraph 0054, when the user is very far away the display displays the first content 212).

In regards to claim 11, as recited in claim 10, Nguyen further discloses wherein the at least one processor is configured to determine that duration during which the number of the users is less than the preset number threshold exceeds more than a setting time (see figure 2A, the user outside the range of the device for some time therefore the number of users is less than the present number threshold exceeding a setting time).

In regards to claim 13, as recited in claim 10, Nguyen further discloses wherein if the operation mode is the self-display mode, the at least one processor is configured to control the digital human to output at least one of greeting information, displaying information, and operation guidance information on the human-computer interaction interface (see figure 2A and paragraph 0055, first content 212).

In regards to claim 14, as recited in claim 9, Nguyen further discloses wherein if the environment recognition result is that a number of users in environment is greater than or equal to a preset number threshold, the determined operation mode is the active interaction mode (see figure 2C and paragraph 0056, third content 216).

In regards to claim 15, as recited in claim 9, Nguyen further discloses wherein if the environment recognition result is that a stay duration of at least one user in environment is greater than a preset time threshold, the determined operation mode is the active interactive mode (see figure 2C and paragraph 0056, when the user is in close proximity to the device content 216 is displayed).

In regards to claim 16, as recited in claim 9, Nguyen further discloses wherein if the environment recognition result is that semantics of at least one user in environment acquired by analysis matches preset wake-up semantics, the determined operation mode is the wake-up interaction mode (see figure 2B and paragraph 0055, when the user gets closer to the device the device displays content 214).

In regards to claim 17, Nguyen discloses a human-computer interaction controlling system, comprising: 
a collecting apparatus (see figure 6, user interface input devices 622), a processing apparatus (see figure 6, processors 614), a display apparatus (see figure 6, user interface output devices 620) and a digital human (see paragraph 0001, digital agents), wherein: the collecting apparatus is configured to collect environment around the display apparatus to obtain environment collecting information (see paragraph 0057, sensor can provide an output from which a distance of a user relative to the display device can be determined);   
the processing apparatus is configured to recognize the environment collecting information, generate an environment recognizing result, and determine, according to the environment recognizing result, an operation mode of the digital human, wherein the operation mode comprises at least one of the following: a self-display mode, an active interaction mode, and a wake-up interaction mode (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user);  and 
the processing apparatus is further configured to control the digital human to display operation corresponding to the operation mode through the display apparatus (see figure 2 and paragraphs 0055-0056, first content 212, second content 214, third content 216 based on the proximity of the user).

In regards to claim 18, as recited in claim 17, Nguyen further discloses wherein the collecting apparatus comprises at least one camera and at least one microphone (see paragraphs 0013 and 0014, camera and microphone).

In regards to claim 19, as recited in claim 17, Nguyen further discloses wherein the environment collecting information comprises at least one of image information and audio information (see paragraph 0014, captured images).

In regards to claim 20, Nguyen discloses a non-transitory computer-readable storage medium (see figure 6, memory subsystem 625), having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to execute the method according to claim 1 (see rejection of claim 1).

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628